Opinion issued October 31, 2012.




                                      In The

                               Court of gppeate
                                      For The

                          Jftrit JBfatrict of tEexa*

                               NO. 01-11-00439-CV



                                   IN RE C.L.S.




                    On Appeal from the 300th District Court
                             Brazoria County, Texas
                           Trial Court Case No. 56309




                            DISSENTING OPINION

      This Court holds that the trial court committed reversible error by failing to

admonish a private party of the dangers of waiving his right to counsel before

allowing him to appear pro se in this litigation. But the law does not grant the party

a right to counsel—only the option of counsel typically available in litigation

between two private parties. And the law does not mandate that trial courts advise